Citation Nr: 0418760	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased disability rating greater than 10 
percent for service-connected right elbow fracture with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from February 1966 
until February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which continued the assignment of 
a 10 percent disability rating for the appellant's service-
connected right elbow fracture with traumatic arthritis.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's right elbow disability is manifested by 
subjective complaints of pain, and stiffness, but without 
competent medical evidence of deformity,  limitation of 
motion or strength or other loss of function.  

2.  The appellant's right elbow disability does not present 
an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for right elbow fracture with traumatic arthritis are 
not approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2003).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
right elbow fracture with traumatic arthritis.  38 C.F.R. 
§ 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
increased rating for service-connected right elbow fracture 
with traumatic arthritis.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
her claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate her claim, 
and the responsibility for obtaining it, by letter dated in 
July 2002.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help her get 
evidence such as medical records, employment records, etc., 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board additionally notes that the July 2002 duty to 
assist letter informed the appellant of the legal 
requirements of an increased rating claim.

The record also indicates that the August 2002 rating 
decision on appeal, the statement of the case (SOC), and 
multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate her claim.

With respect to the timing of the notification letter, the 
July 2002 letter was provided to the appellant prior to the 
initial adjudication of the appellant's claim in August 2002.  
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
Lexis 370, at 20 (U.S. Vet. App. June 24, 2004).  Thus, the 
appellant is not prejudiced because of the timing of notice.

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of her statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested the appellant's service medical records from the 
National Personnel Records Center (NPRC).  The record also 
includes VA examination records, private medical records, VA 
medical records, and the appellant's own contentions.  
Accordingly, VA has no outstanding duty to assist the 
appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate her claim, 
and VA has obtained all evidence identified by the appellant.  
The Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that she wanted VA to obtain.

Under the VCAA, the duty to assist also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The appellant in this case was afforded a VA examination in 
July 2002.  Although the appellant contends that her VA 
examination was insufficient, careful examination of the 
report indicates that the examination was complete and is of 
sufficient detail to evaluate this appeal.  To the extent 
that the appellant contends otherwise, laypersons, such as 
the appellant, are not qualified to render medical opinions 
and her opinion is entitled to no weight.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  A VA reexamination is not necessary 
because there exists sufficient medical evidence to decide 
the appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist her 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


The Merits of the Claim:  Entitlement to an Increased 
Disability Rating 
for Right Elbow Fracture with Traumatic Arthritis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The appellant's traumatic arthritis, residual of fracture, 
right elbow is initially evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  However, Diagnostic Code 5010 
indicates that arthritis, due to trauma, must be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Diagnostic Code 5003 then further directs that 
degenerative arthritis shall be rated on the basis of 
limitation of motion for the specific joint involved.  See 
Codes 5200, et. seq.  Therefore, the appellant's right elbow 
disability is actually evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5213.

When, however, the limitation of motion for the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is nevertheless 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the elbow is considered a major 
joint.  38 C.F.R. § 4.45(f) (2003).  Accordingly, in the 
absence of a compensable limitation of motion, the 
appellant's right elbow disability is currently evaluated as 
10 percent disabling.

The appellant contends that her right elbow disability 
increased in severity and thus she is entitled to an 
increased disability rating for such condition.  
Specifically, the appellant contends that her right elbow 
disability is manifested by pain, stiffness, a sensation of 
heaviness, and difficulty lifting objects.  The evidence of 
record shows that the appellant is right-handed, so 
impairment of her right elbow is rated as impairment of the 
major upper extremity.  Furthermore, Diagnostic Codes 5205 
through 5213 rate impairment of the elbow.

Normal range of motion of the elbow is: extension to 0 
degrees, flexion to 145 degrees, forearm supination to 85 
degrees, and forearm pronation to 80 degrees.  38 C.F.R. 
§ 4.71, Plate I.  The July 2002 VA examination shows the 
appellant's range of motion for her right elbow and forearm 
is extension to 10 degrees, flexion to 120 degrees, pronation 
to 80 degrees, and supination to 85 degrees.  The appellant's 
private medical records show that she has pain and 
"restricted" right elbow range of motion.  The private 
medical records, however, do not specify the limitation of 
range of motion in degrees.  Accordingly, the appellant has 
10 degrees of impairment of extension, 25 degrees of 
impairment of flexion, normal supination, and normal 
pronation of her right elbow/forearm.  The July 2002 VA 
examiner's objective findings also included 5/5 strength, 
touch sensation intact, no deformity, no tenderness, no 
crepitation, no swelling, no locking, and no instability.  

Pursuant to Diagnostic Codes 5206, 5207, 5208, and 5213, 
increased ratings of 20, 30, 40, and 50 percent are 
available, predicated upon the relative degree of limitation 
of motion of the appellant's elbow/forearm.  For example, an 
increased rating of 20 percent is warranted where the 
evidence shows limitation of flexion of the forearm to 90 
degrees and/or limitation of extension of the forearm to 75 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 
(2003).  Under Diagnostic Code 5213, an increased rating of 
20 percent is warranted for loss of bone and/or limitation of 
pronation beyond the last quarter of arc.  As previously 
discussed, the July 2002 VA examiner found that the 
appellant's flexion was limited to 120 degrees, her extension 
was limited to 10 degrees, and pronation and supination were 
normal.  Furthermore, although the appellant's private 
medical records indicated "restricted" range of motion of 
the right elbow, no specific findings in degrees were made.  
Therefore, the appellant is not entitled to an increased 
rating under Diagnostic Codes 5206, 5207, 5208, or 5213.

Neither the July 2002 VA examination records nor the 
appellant's private medical records indicate the existence of 
ankylosis of her right elbow.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted).  In fact, the appellant's VA examination 
records and her private medical records show that she has 
almost full range of motion of her right elbow/forearm.  
Therefore, in the absence of evidence showing ankylosis of 
her elbow an increased rating is similarly not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5205 (2003).

Pursuant to Diagnostic Codes 5209-5212 increased ratings 
greater than 10 percent are warranted where the evidence 
shows flail joint of the elbow, nonunion of the radius and 
ulna, impairment of the ulna, or impairment of the radius.  
The Board has thoroughly reviewed all of the evidence of 
record, to include VA examination records, VA medical 
records, private medical records, and the appellant's own 
contentions.  However, the evidence does not show nor does 
the appellant contend that her right elbow disability is 
manifested by flail joint or impairment of either her radius 
or ulna.  As such, an increased rating is not warranted under 
Diagnostic Codes 5209-5212.  38 C.F.R. § 4.71a (2003).

Consideration must also be undertaken as to whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2003).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.

The 2002 VA examination shows that the appellant has almost 
full range of motion, no swelling, no locking, and no 
instability of her right elbow.  There were also no findings 
of deformity, tenderness, or crepitation.  In fact, the 2002 
VA examiner noted that, although the appellant wears a brace 
at work, she denies any functional limitation of daily 
activities or when performing her current job.  The objective 
medical evidence indicates pain, noncompensable limitation of 
motion, and x-ray evidence of arthritis.  Furthermore, the 
appellant conceded that, although she has some pain, she is 
still able to continue her profession.  Thus, the current 10 
percent disability rating adequately compensates the veteran 
for any pain and functional loss.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (2003) for the 
appellant's right elbow has been raised by her statements.  
She maintains that her service-connected right elbow 
interferes with her ability to perform everyday tasks, such 
as lifting and running the vacuum.  Furthermore, as discussed 
above, the appellant is receiving a 10 percent schedular 
evaluation under Diagnostic Code 5010, although the 
limitation of motion was noncompensable.  A claim of 
entitlement to an extraschedular evaluation is implicit in 
his claim for an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO previously considered whether an 
extraschedular rating is appropriate for the appellant's 
right elbow.  As such, the appellant is not prejudiced by the 
Board's consideration of this issue.  See 38 U.S.C.A. 
§§ 5104, 5107(a), 7104(a), and 7105(d)(1) (West 2002); 
38 C.F.R. §§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 
19.9, 19.25, 19.29, and 19.31 (2003); see also VAOPGCPREC 16-
92 (1992).  

The record indicates that the relevant statutes and 
regulations regarding extraschedular ratings were included in 
the October 2002 statement of the case.  In addition, the 
question of an extraschedular rating is also a component of 
the appellant's claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  While the Board does not 
have the authority to grant an extraschedular evaluation in 
the first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the appellant 
has specifically raised this issue and had an opportunity to 
present argument on it (i.e., as to how the service-connected 
disorder affects her abilities to perform everyday tasks), 
there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8.  The appellant has had a full 
opportunity to present evidence and argument on her claim for 
an increased rating, and the Board can fairly consider this 
claim.  See also VAOPGCPREC 6-96 at 12-13.

The schedular evaluations for elbow disabilities are not 
inadequate in this matter.  As fully detailed above, higher 
disability ratings are available for elbow disabilities where 
specific objective criteria are met, such as ankylosis.  The 
appellant does not meet the schedular criteria for such a 
higher disability rating.  It does not appear that the 
appellant has an "exceptional or unusual" disability; she 
merely disagrees with the assigned evaluation for her level 
of impairment.  There is no evidence in the claims file to 
suggest marked interference with employment as a result of 
this condition that is in any way unusual or exceptional, 
such that the schedular criteria do not address it.  Her 
symptoms consist of slight limitation of motion, pain on use, 
and advanced degeneration of the radiocarpal joint, and it is 
exactly these symptoms for which she is being compensated.  
In other words, she does not have any symptoms from her right 
elbow disability that are unusual or are different from those 
contemplated by the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are 
inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.

ORDER

Entitlement to an increased disability rating greater than 10 
percent for service-connected right elbow fracture with 
traumatic arthritis is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



